Notice of Pre-AIA  or AIA  Status
This office action is in response to an Amendment/Req Reconsideration filed 06/24/2021 for application 16/690,506.
Claims 1, 19 and 20 have been amended.   Claim 2 has been cancelled.  Thus, claims 1 and 3-20 have been examined.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8, 12-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Speight (Speight et al., US 20090198907 A1).

Regarding claim 1, An apparatus comprising: processing circuitry to issue demand memory access requests to access data stored in a memory system; (Speight [0021]-[0022] that discloses circuitry that enables dynamic adjustment of a prefetch stream.)
stride pattern detection (Speight [0008] discloses prefetch engines detect data streams based on strides, such as a stride pattern of 3.) circuitry (Speight [0022] discloses the invention, which includes stride pattern detection, is implemented by integrated circuitry) to detect whether a sequence of demand target addresses specified by the demand memory access requests issued by the processing circuitry includes a plurality of constant stride sequences of addresses (Speight [0008]-[0009] discloses that a plurality of tables are used to track a plurality of streams and there may be a plurality of strides where a stride is the distance between access request addresses for the sequence which may be constant such as a stride of 3 and the address is specified by the cache line #.   Speight [0011] discloses the separate stream may be serviced in a round-robin manner.) 
interleaved within the sequence of demand target addresses (Speight [0034] discloses the prefetch requests are interleaved with the sequence of demand target addresses and the goal is to have the prefetch data in the memory at the time of the actual demand request.), 
and decompose the sequence of demand target addresses into said plurality of constant stride sequences (Speight [0008] discloses that prefetch engines utilize some set sequence for establishing the stream of cache lines to be fetched, where establishing the stream of cache lines is an example of decomposing the sequence of demand target addresses into constant stride sequences.  Speight [0008] discloses there may be plurality of prefetch 
each constant stride sequence comprising addresses separated by intervals of a constant stride value throughout the constant stride sequence (Speight [0008]-[0009] discloses a plurality of prefetch engines identify constant stride sequences such as cache line 5 followed by cache line 8, then cache line 11, where the stride pattern is 3 and the cache line number represents memory for a given address as specified in the Candidate Streams Table 222 and Active Streams Table 223 of Fig. 2. See also Speight Fig. 2 and supporting paras [0028]-[0029])
and prefetch control circuitry (Speight [0022]) to control issuing of prefetch load requests to prefetch data from the memory system, (Speight [0012] discloses a prefetch engine that makes prefetch requests.  See also Speight [Abstract] that disclose prefetch requests are for loading the data from the memory system.)
the prefetch load requests specifying prefetch target addresses predicted based on the plurality of constant stride sequences detected by the stride pattern detection circuitry;  (Speight [0028]-[0029] discloses logic 227 utilizes the historical data entries 224 to predict future prefetch references based on issued references, where issued references are an example of sequences detected.   See also Fig. 2 that shows historical data entries 224 that are based on an ADDR and Stride of demand data. Prediction logic 227 initiate an active stream in the issue logic if some pattern is detected.   See also Fig. 2, active streams 234 that discloses the 
wherein the prefetch control circuitry is configured to control issuing of the prefetch load requests, based on a separate prefetch control algorithm for each of the plurality of constant stride sequences identified by the stride pattern detection circuitry. (Speight Fig 2 and [0022],[0028]-[0029] that discloses each of the separate lines in the Active Streams (Request) Tables represents a separate constant stride sequences identified by the stride pattern detection circuitry that controls the prefetch load requests.   See also Speight [0032]-[0033] that the priority field of each stride sequence is dynamic and is used to control the given stride sequence.)

Regarding claim 3, Speight teaches all of the limitations of claim 1 above.  Speight further teaches in which when the stride pattern detection circuitry detects that the sequence of demand target addresses includes said plurality of constant stride sequences interleaved in the sequence of demand target addresses: (Speight [0008]-[0009] discloses a plurality of prefetch engines identify constant stride sequences such as cache line 5 followed by cache line 8, then cache line 11, where the stride pattern is 3 and the cache line number is an example of an address. See also Speight Fig. 2 and supporting paras [0028]-[0029].   Speight [0012] discloses that the prefetch requests are made dynamically while processor demand occurs, and dynamically adjusts the prefetch parameters based on ongoing processor demands, thus the prefetch requests and processor demands are interleaved.) 
the prefetch control circuitry is configured to control issuing the prefetch load requests based on respective prefetch distances determined separately for each of the constant stride sequences.  (Speight Fig. 2 and supporting paras [0028]-[0029] that discloses each stream (i.e. each constant stride sequence) is based on a constant stride sequence shown in the individual entries of the Candidate Streams Table and the Active Streams Table and Speight [0037] discloses that prefetch distance is used to determine the priority for each stream.  Thus the prefetch controls the prefetch load requests based on respective prefetch distances determined separately for each of the constant stride sequences in 234 of Fig. 2.)

Regarding claim 5, Speight teaches all of the limitations of claim 1 above.  Speight further teaches in which the stride pattern detection circuitry is configured to maintain at least one training table comprising a plurality of entries (Speight Fig. 2 Active Streams (Request) Table 232 which is an example of a training table and supporting paras [0028]-[0029]), each entry to identify: a given demand target address within the sequence of demand target addresses (Speight Fig. 2 and supporting paras [0028]-[0029] that discloses each entry in the table tracks a separate stream (sequence of demand target addresses).   See also the ADDR fields shown in Fig. 2 which is an example of a given demand target address within a sequence of demand target addresses.); and at least one delta value specifying a difference between the given demand target address and an earlier demand target address in the sequence of demand target addresses (Speight Fig. 2 and supporting paras [0028]-[0029].   See also Speight [0008] that discloses that a strided stream is a set sequence of data accesses in the stream that have addresses which are separated by a constant difference (stride).  Thus the 

Regarding claim 8, Speight teaches all of the limitations of claim 5 above.  Speight further teaches in which each entry of the at least one training table specifies a plurality of delta values corresponding to different earlier demand target addresses. (See Speight [0008] that discloses the stride is a set sequence (such as 3 repetitions) of access requests.  Thus the strides of Speight Fig. 2 [0028]-[0029] represent a plurality of delta values for access requests, for example 2 delta values in a sequence of 3 requests.)

Regarding claim 12, Speight teaches all of the limitations of claim 5 above.  Speight further teaches in which the at least one delta value comprises a prefetch candidate delta value specifying a difference between the given demand target address and an earlier demand target address specified in a matching entry detected as specifying at least one delta value matching the difference between the given demand target address and the earlier demand target address of the matching entry.  (Speight [0008] that discloses the stride is a set sequence (such as 3 repetitions) of access requests.  Thus the strides of Speight Fig. 2 [0028]-[0029] represent a plurality of delta values for access requests that specify a difference between the given demand target address (such as access 3 in the example of 3 consecutive access) and an earlier demand target address (such as access 2) of a matching entry (for the stream that contains a similar stride established by access 1 and access 2).  The prefetch 

Regarding claim 13, Speight teaches all of the limitations of claim 5 above.  Speight further teaches  in which each entry also comprises a stream head indication of whether the given demand target address is detected to be a latest demand target address in one of said plurality of constant stride sequences (Speight [0012] discloses a priority field (an example of a stream head) that is set based on (an indication of ) whether the entry for the stream is detected to be a latest demand target address that arrived earlier and had to wait (case (a) in Speight [0012]) or beyond a minimum time after a return of the prefetched data (case (b) in Speight [0012] that indicates the data may have been prefetched too early). ).  

Regarding claim 17,  Speight teaches all of the limitations of claim 1 above.  Speight further teaches in which the stride pattern detection circuitry (Speight Figs. 1 and 2 showing prefetch engine 120.   Speight [0022] discloses the solution of Fig. 1, including the prefetch engine, may be formed by integrated circuitry.) is configured to filter which demand target addresses in the sequence of demand target addresses are used to train detection of the plurality of constant stride sequences.  (Speight Fig. 2 and supporting para [0028] discloses a filter table 222 is used to identify candidate streams based on ADDR and STRIDE values.  These addresses made up of demand addresses monitored to determine if there is a sufficient pattern 

Regarding claim 18, Speight teaches all of the limitations of claim 1 above.   Speight further teaches in which the stride pattern detection circuitry (Speight Figs. 1 and 2 showing prefetch engine f120.   Speight [0022] discloses the solution of Fig. 1, including the prefetch engine, may be formed by integrated circuitry.) is configured to exclude from training a cache-hitting demand target address of the sequence of demand target addresses, said cache-hitting demand target address comprising an address which hits in a predetermined level of cache and which does not fit within an already detected constant stride sequence.  (Speight [0023] discloses the data is brought into the cache form one or more lower level caches 125, thus refers to hits in a predetermined level of cache (i.e. lower level caches 125).  Speight Fig. 2 and supporting para [0028] discloses a filter table 222 is used to identify candidate streams based on ADDR and STRIDE values.  These addresses made up of demand addresses monitored to determine if there is a sufficient pattern to warrant the creation of a stream, thus are not in an already detected constant stride sequence as they are only considered for inclusion in a stream (an established constant stride sequence tracked by an entry 234).   Entries that are not selected for the Prefetch Request Table and are deleted from the Prefetch Prediction Logic Table because there is an insufficient pattern to warrant the creation of a stream are examples of excluded from training demand target addresses.  ) 

Regarding claim 19, An apparatus comprising: means for issuing demand memory access requests to access data stored in a memory system;  (Speight [Abstract] discloses a data processing system for dynamically adjusting a prefetch stream for prefetch requests to fetch one or more data from the memory subsystem.  Speight [0022] discloses that the data processing system may be formed by integrated circuitry, thus may be an apparatus.)
The remainder of claim 19 recites limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.


Regarding claim 20, A method comprising: issuing demand memory access requests to access data stored in a memory system; (Speight [Abstract]  that discloses Speight  is a method of issuing prefetch requests to fetch one or more data from the memory subsystem.)
The remainder of claim 19 recites limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 



Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Speight as taught in claims 1 above and further in view of Dwiel (Dwiel et al., US 2017/0371790 A1).

Regarding claim 4, Speight teaches all of the limitations of claim 1 above.  Speight further teaches the stride pattern detection circuitry is configured to control the prefetch control circuitry to start issuing of prefetch load requests for prefetch target addresses predicted based on the given constant stride value.  (Speight Figs. 2 and 4 and supporting paras [0028]-[0029] and [0046] that discloses the stride and address are used to schedule prefetch loads for a given stream.)
However, Speight does not disclose that the data is moved from the prediction table to the active streams table based on a confidence level.  Thus Speight does not explicitly teach in which when the stride pattern detection circuitry detects that a level of confidence in a prediction that the sequence of demand target addresses includes a constant stride sequence corresponding to a given constant stride value exceeds a confidence threshold, 	
Dwiel, of a similar field of endeavor, further teaches in which when the stride pattern detection circuitry detects that a level of confidence in a prediction that the sequence of demand target addresses includes a constant stride sequence corresponding to a given constant stride value exceeds a confidence threshold (Dwiel [0005] discloses that a stream prefetcher commonly use a minimum confidence established by stride patterns with a , 
Speight and Dwiel are in a similar field of endeavor as both relate to prefetching memory data using stride sequences.   Thus it would have been obvious before the instant application was effectively filed to incorporate the confidence level of Dwiel into the solution of Speight.  One would be motivated to do so in order to (Dwiel [0005]) ‘increase the accuracy of predictions by requiring a confidence threshold to be exceeded before prefetching a prediction, thus reducing cache pollution.’ 

Regarding claim 6, Speight teaches all of the limitations of claim 5 above. Speight  further teaches  in which in response to receipt of a new demand target address in the sequence of demand target addresses, the stride pattern detection circuitry is configured to perform a stride comparison process for each of a subset of one or more earlier entries of the at least one training table; (Speight [0046] ‘Each prefetch engine (e.g. 311) attempts to detect a strided stream in the data addresses associated with its allocated stream identifier. In one embodiment, each prefetch engine includes a detection circuit 316 that detects strided patterns by comparing consecutive data access addresses associated with the allocated stream identifier.’)
However, Speight does not disclose a confidence threshold, thus does not explicitly disclose the stride comparison process for a given earlier entry comprising:  comparing the at least one delta value of the given earlier entry with a determined stride value determined based on a difference between the new demand target address and the given demand target address specified by the given earlier entry; and when the determined stride value matches one of the at least one delta value of the given earlier entry,  increasing a level of confidence associated with a prediction that the new demand target address is a member of a constant stride sequence of demand target addresses separated at intervals of a constant stride value matching said determined stride value. 
Dwiel, of a similar field of endeavor, further discloses the stride comparison process for a given earlier entry comprising:  comparing the at least one delta value of the given earlier entry with a determined stride value determined based on a difference between the new demand target address and the given demand target address specified by the given earlier entry; and when the determined stride value matches one of the at least one delta value of the given earlier entry,  increasing a level of confidence associated with a prediction that the new demand target address is a member of a constant stride sequence of demand target addresses separated at intervals of a constant stride value matching said determined stride value.  (Dwiel [0005] discloses that a stream prefetcher commonly use a minimum confidence established by stride patterns with a minimum number of uninterrupted accesses may be deployed before executing prefetches to reduce cache pollution.  The minimum number of uninterrupted accesses is an example of a confidence threshold and each match increases the confidence.)
The motivation to combine Dwiel into the solution of Speight is the same as set forth in claim 4 above.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Speight in view of Dwiel as disclosed in claim 6 above and further in view of Tirumalai  (Tirumalai et al., US 7,681,188 B1).

Regarding claim 7, The combination of Speight and Dwiel teaches all of the limitations of claim 6 above. Speight further teaches in which said subset of one or more earlier entries comprises one or more earlier entries for which the given demand target address is in a same address region as the new demand target address or in a neighbouring address region to the address region comprising the new demand target address, where each address region comprises a block of addresses (Speight [0010] discloses that the prefetch region may be the next cache line (where a cache line is an example of a block of memory) when the byte requested is halfway or more through the cache line.  Alternatively, if the bye accessed in in the lower half of the cache line, the prefetch engine fetches the previous line.  Thus one or more subset of entries in the Actives Streams (Request) Table 232 of Speight may be for a neighbouring address region to the address region comprising the new (most recent) demand target address) where each address region comprises a cache line (a block) of addresses. )
However, Speight does not teach that each cache line comprises a block of addresses of a predetermined size.  
Tirumalai, of a similar field of endeavor, further discloses a block of addresses of a predetermined size. (Tirumalai, column 3, lines 66-67 discloses a cache line size may be a constant value c, where a constant value never changes thus is a predetermined size.)
.



Claims 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Speight as disclosed in claim 5 above and further in view of Tirumalai  (Tirumalai et al., US 7681,188 B1).

Regarding claim 9, Speight teaches all of the limitations of claim 5 above.  Speight further teaches in which the at least one delta value comprises an oldest delta value specifying a difference between the given demand target address and an oldest earlier demand target address in the sequence of demand target addresses (See Speight [0008] that discloses the stride is a set sequence (such as 3 repetitions) of access requests. Thus when Speight tracks three requests, it will be tracking the stride as measured between the first and second request, which represents the difference between a given demand target address (the second request) and an oldest earlier demand target address (the first request) in the sequence of three demand target requests.) 
which lies within one of: a given address region including the given demand target address, and a neighbouring address region to the given address region, where each address region comprises a block of addresses (Speight [0010] discloses that the prefetch region may be the next cache line (where a cache line is an example of a block of memory) when the byte requested is halfway or more through the cache line.  Alternatively, if the bye accessed in in the lower half of the cache line, the prefetch engine fetches the previous line.  Thus one or more subset of entries in the Actives Streams (Request) Table 232 of Speight may be for a neighbouring address region to the address region comprising the oldest (demand target address) where each address region comprises a cache line (a block) of addresses and the strike is the delta between the addresses. ).  
However, Speight does not explicitly teach a block of addresses of a predetermined size.
Tirumalai, of a similar field of endeavor, further discloses a block of addresses of a predetermined size. (Tirumalai, column 3, lines 66-67 discloses a cache line size may be a constant value c, where a constant value never changes thus is a predetermined size.)
Speight, and Tirumalai are in a similar field of endeavor as all related to prefetching memory based upon demand accesses.  Thus it would have been obvious to one of ordinary skill in the art before the time of the claim invention to incorporate the constant (predetermined) cache lines size into the solution of Speight.  One would be motivated to do so in order to (Tirumalai, column 3, lines 59-67) provide a simple means of computing an address function for a prefetch when the address cannot be computed or if the computation involves recursion.

Regarding claim 10, Speight teaches all of the limitations of claim 5 above.  Speight further teaches  in which the at least one delta value comprises a youngest delta value specifying a difference between the given demand target address and a youngest earlier demand target address (Speight [0008] that discloses the stride is a set sequence (such as 3 repetitions) of access requests. Thus when Speight tracks three requests, it will be tracking the stride as measured between the second and third request, which represents the difference between a given demand target address (the second request) and a youngest earlier demand target address (the third request) in the sequence of three demand target requests.) 
in the sequence of demand target addresses which lies within one of: a given address region including the given demand target address, and a neighbouring address region to the given address region, where each address region comprises a block of addresses (Speight [0010] discloses that the prefetch region may be the next cache line (where a cache line is an example of a block of memory) when the byte requested is halfway or more through the cache line.  Alternatively, if the bye accessed in in the lower half of the cache line, the prefetch engine fetches the previous line.  Thus one or more subset of entries in the Actives Streams (Request) Table 232 of Speight may be for a neighbouring address region to the address region comprising the new (most recent) demand target address) where each address region comprises a cache line (a block) of addresses. )
However, Speight does not teach that each cache line comprises a block of addresses of a predetermined size.  
of a predetermined size. (Tirumalai, column 3, lines 66-67 discloses a cache line size may be a constant value c, where a constant value never changes thus is a predetermined size.)
The motivation to combine Tirumalai into Speight is the same as set forth in claim 9 above.


Regarding claim 14, Speights teaches all of the limitations of claim 5 above.  Speight further teaches in which the at least one training table comprises a plurality of region tables each associated with a corresponding address region in an address space used to define the demand target addresses, where each address region comprises a block of addresses (Speight 
Fig. 2, Candidate Streams (Filter) Table 222 that is an example of a training table that comprises a plurality of region tables (a plurality of entries 224) each entry associated with an address space (ADDR) used to define the demand target address, where each address region comprises a cache line (which is an example of a block of addresses.)
However, Speight does not teach that each cache line comprises a block of addresses of a predetermined size.  
Tirumalai, of a similar field of endeavor, further discloses a block of addresses of a predetermined size. (Tirumalai, column 3, lines 66-67 discloses a cache line size may be a constant value c, where a constant value never changes thus is a predetermined size.)
The motivation to combine Tirumalai into Speight is the same as set forth in claim 9 above.




Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Speight as disclosed in claim 5 above and further in view of Tirumalai and Podaima (Podaima et al., US 2016/0350225 A1).

Regarding claim 11, Speight teaches all of the limitations of claim 5 above.   Speight further teaches which lies within one of: a given address region including the given demand target address, and a neighbouring address region to the given address region, where each address region comprises a block of addresses Speight [008] discloses that the training table may specify addresses with in a cache line, which is an example of a block of addresses) 
However, Speight does not explicitly teach a block of address of a predetermined size, in which the at least one delta value comprises a random delta value specifying a difference between the given demand target address and a randomly selected earlier demand target address in the sequence of demand target addresses 
Tirumalai, of a similar field of endeavor, further discloses a block of address of a predetermined size. (Tirumalai, column 3, lines 66-67 discloses a cache line size may be a constant value c, where a constant value never changes thus is a predetermined size.)
Speight and Tirumalai are in a similar field of endeavor as all related to prefetching memory based upon demand accesses.  Thus it would have been obvious to one of ordinary 

However, the combination of Speight and Tirumala does not explicitly teach in which the at least one delta value comprises a random delta value specifying a difference between the given demand target address and a randomly selected earlier demand target address in the sequence of demand target addresses 
Podaima, of a similar field of endeavor, further teaches in which the at least one delta value comprises a random delta value specifying a difference between the given demand target address and a randomly selected earlier demand target address in the sequence of demand target addresses, (Podaima [0093] ‘the order of the sequence of stride length regions may be random within the pre-fetch window’ teaches that memory addresses within a prefect window may be selected at random.  Since memory addresses are required for memory retrieval this suggest that the memory contents will be pre-fetched in the same random order. )
Speight, Tirumala, and Podaima are in a similar field of endeavor as all related to prefetching memory based upon demand accesses.  Thus it would have been obvious to one of ordinary skill in the art before the time of the claim invention to incorporate the plurality of access means (Podaima [0109]) that are forward from a first stride length, reverse from a last stride length, alternating from a string length region adjacent to the trigger, a programmable order, or a random order into the solution of Speight and Tirumala.   One would be motivated  



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Speight in view of Tirumala disclosed in claims 14 above and further in view of Dwiel and Stone (Stone et al., US 6,311,260 B1)

Regarding claim 15, The combination of Speight and Tirumala teaches all of the limitations of claim 14 above.    However, the combination does not explicitly teach in which each region table is associated with a base address storage element to store a base address of the corresponding address region; and each entry in a given region table specifies the given demand target address as an offset relative to the base address stored in the base address storage element associated with the given region table.
Dwiel, of a similar field of endeavor, further teaches  in which each region table is associated with a base address storage element to store a base address of the corresponding address region; (Dwiel [0005] discloses that a plurality of sequential address, such as 3 access requests with the same base address A, A+stride, and A+2*stride, may be required before prefetching occurs.   Thus the solution of Speight in view of Tirumala and Dwiel is based on the 
However, the combination of Speight, Tirumala, and Dwiel does not explicitly teach and each entry in a given region table specifies the given demand target address as an offset relative to the base address stored in the base address storage element associated with the given region table. 
Stone, of a similar field of endeavor, teaches: and each entry in a given region table specifies the given demand target address as an offset relative to the base address stored in the base address storage element associated with the given region table. (Stone FIG. 2 that shows for each Base Addr a series of corresponding offset and access history are kept.   See also Stone, column 4, lines 25-30 that discloses Stone maintains a base address and a plurality of access history to the base address region and uses this information to predict access to new data sequences relative to the same constant offset for another base address for a second structure making similar access patterns.)  
Speight, Tirumala, Dwiel, and Stone are in a similar field of endeavor as all relate to perfecting memory in order to expedite computer processing.   Thus it would have been obvious to a person of ordinary skill in the art before the claimed invention to incorporate the structures history, including a base address and a series of offsets from this base address into the solution of Speight, Tirumala, and Dwiel.   One would be motivated to do so in order to (Stone, column 4 lines 20-25)  support mirroring data structure access when there a plurality of accesses to the same structure type, (i.e. prefetch a sequence of address references based on a .  



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Speight in view of Tirumala disclosed in claims 14 above and further in view of Stone (Stone et al., US 6,311,260 B1)’

Regarding claim 16, The combination of Speight and Tirumala teaches all of the limitations of claim 14 above.   However the combination does not explicitly teach in which the at least one training table also comprises a potential entries table; and when encountering a new demand target address from a new address region for which no region table has yet been allocated: when less than a threshold number of valid entries in the potential entries table specify an address from the new address region, the stride pattern detection circuitry is configured to allocate an entry in the potential entries table for the new demand target address; and when a number of valid entries in the potential entries table specifying an address from the new address region is greater than or equal to the threshold number, the stride pattern detection circuitry is configured to allocate a new region table for use for addresses in the new address region, to transfer at least one valid entry for another address in the new address region from the potential entries table to the new region table, and to allocate an entry in the new region table for the new demand target address.  
 in which the at least one training table also comprises a potential entries table;  (Stone, column 7, lines 8-16, that discloses a set of frames that are marked “Learn Mode” and contain no history of access. ) 
and when encountering a new demand target address from a new address region for which no region table has yet been allocated: (Stone, column 7, lines 1-3 discloses the Learn Mode frames will be created when a new instruction address arrives that maps to a frame that is not currently stored for this base address (an example of a region).)
when less than a threshold number of valid entries in the potential entries table specify an address from the new address region, the stride pattern detection circuitry is configured to allocate an entry in the potential entries table for the new demand target address; (Stone, column 6, lines 67 discloses that when a single base known base address arrives and an existing frame is found matching this base address, it enter prefetch mode.  Thus the threshold number of valid entries is 1 with a matching base address.   Stone, column 6, lines 17-23 discloses that a new history entry is created for this base address. )
and when a number of valid entries in the potential entries table specifying an address from the new address region is greater than or equal to the threshold number, (Stone, column 4, lines 10-11 discloses ‘when a learned sequence is repeated’, where the number of accesses in the learned sequence recorded in a previous frame is an example of a threshold number of valid entries in the potential entries table.  
the stride pattern detection circuitry is configured to allocate a new region table for use for addresses in the new address region, to transfer at least one valid entry for another address in the new address region from the potential entries table to the new region table, and to allocate an entry in the new region table for the new demand target address. (Stone, column 4, lines 20-28 discloses when a similar data structure with a different base address is accessed.. it uses this previous information to prefetch new data at the same constant offset.  Thus the similar data structure creates a new frame with a new frame base offset, and the history is borrowed from the original structure history.)
Speight, Tirumala, and Stone are in a similar field of endeavor as all relate to perfecting memory in order to expedite computer processing.   Thus it would have been obvious to a person of ordinary skill in the art before the claimed invention to incorporate the structures history, including a base address and a series of offsets from this base address as described by Stone into the solution of Speight and Tirumala.   One would be motivated to do so in order to (Stone, column 4 lines 20-25)  support mirroring data structure access when there a plurality of accesses to the same structure type, (i.e. prefetch a sequence of address references based on a new base address in exactly the same way as the model sequence that is offset for the model base offset).




Response to Remarks

Examiner thanks applicant for their remarks of June 24, 2021.  Applicant’s arguments relating to independent claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on over Speight (Speight et al., US 20090198907 A1) as detailed in the rejections above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 9:30 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138